

Exhibit 10.15


 
January 3, 2008






Better Bio Diesel
 
Re: Better Biodiesel

 


 
Dear Director: 
 
 
This will confirm our understanding that the Company has agreed to retain the
services of Focus Earth, Inc (FE) to render services to the Company as an
advisor of the business. Proposed services are outlined below.
 
Ÿ  
Develop and refer media placement strategy;

Ÿ  
Upon the companies direction Facilitate strategic relationships;

Ÿ  
Advise on strategic partners;

Ÿ  
Assist Media Placement In the Social Responsible Sector;

Ÿ  
Consult and help Build Website for Geo Algae





FE shall have the non-exclusive right for a period of 12 months from the
commencement of this agreement, January 15, 2008, to accomplish the objectives.


For the services provided FE will receive 3,000,000 Rule 144 shares of Better
Biodiesel, due upon signing. These shares are immediately earned, non-pro
ratable, non-retainable and non-cancelable.


As used in this letter the term “Introduced” shall mean with respect to any
party as used herein shall include FE sending a copy of the Company’s offering
document, executive summary or letter of introduction to such source. 
 
The Company agrees to indemnify and hold harmless FE from and against any and
all losses, claims, damages, liabilities, judgments, charges and expenses
(including all legal or other expenses reasonably incurred by FE) in connection
with investigating or defending against or providing evidence in any litigation,
whether commenced or threatened, in connection with any claim, action or
proceeding whether or not resulting in any liability, to which FE may become
subject under any other statute, at common law or otherwise, caused by, or
arising out any neglect act or omission or willful misconduct of the Company,
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage or liability resulted from FE's
negligence. FE shall be entitled to employ counsel separate from the Company and
from any other part in such action at FE’s expense. If the Company or its
officers, directors, shareholders or affiliates suffer or incur any loss, claim,
damage, liability, judgment, charge or expense resulting from any liability
caused by or arising out of any negligence or omission or willful misconduct of
FE. The Company and any such persons have the same rights of indemnification
from and being held harmless by FE as are given by the Company to FE hereunder. 
 
The common stock shares are “restricted securities” under the Federal Securities
Act of 1933 (the “1933 Act”), then Client shall (a) comply at all times with
Rule 144 of the 1933 Act (“Rule 144”) and (b) register all of the Contract
Shares with the U.S. Securities & Exchange Commission (“SEC”) and any other
applicable governmental agency or authority during Client’s next immediate
registration of any type or class of stock, subject to the right, however, of
the Client and its underwriters to reduce the number of shares proposed to be
registered pro rata in view of market conditions or legal considerations,
pursuant to Rule 415 of the Securities Act, which may limit the total number of
shares included in a single registration to 30% of the then issued and
outstanding common stock of the Client.


If the common stock shares are “restricted securities” under the 1933 Act, then
on the expiration of any applicable “holding period” under Rule 144 (if any),
the Contract Shares shall be freely alienable and transferable by Consultant at
any time without any restrictions, except as Rule 144 might impose restrictions.


This agreement constitutes the entire agreement between us, and it may not be
modified except in writing signed by all parties hereto. This agreement shall be
governed by and construed in accordance with the laws of California. Any dispute
arising from the interpretation, validity or performance of this agreement or
any of its terms and provisions shall be submitted to binding arbitration before
the California litigation authorities. Should action be brought to enforce this
agreement, the prevailing party shall be entitled to recover from the other
reimbursement for reasonable attorney's fees. 



 
 
 
TIME IS OF THE ESSENCE.
 
 
AGREED: 
 
 
FOCUS EARTH,
INC                                                                           
BETTER BIODIESEL

 
 
 
By:__________________________                                              By:_______________________________
 


 
President & Chief Executive
Officer                                                  Officer
 

